Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.  Claims 34-64 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 34, 36-46, 48-55, and 57-64 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2011/0263312 to De Waal.

In Reference to Claims 34 and 46 
	DeWall discloses an electronic gaming machine (Fig. 1) comprising:
a monetary input device configured to determine a monetary value associated with
a physical item [0122];
a user interface configured to:
enable a player to interact with a game of chance using a gaming input device [0123];
enable the player to initiate a cash out operation [0124]; and 
a processor programmed to:
add the monetary value to a credit balance for the player [0034, 0043];
deduct the selected wager from the credit balance (as evidenced by wager remaining 0034];
decrease the credit balance in response to the cash out operation (as evidenced by payout [0048];
enable the player to win a prize associated with the game of chance based at least in part on input from the gaming input device [0047], the game of chance including a skill-based activity {having a plurality of skill-based characteristics [0006, 0032, Fig. 2 showing a plurality of skill-based flippers and bumpers to activate];
establish a maximum return-to-player (RTP) threshold less than 100% for a player having a skill level above a specified threshold (0033, 0081 explaining that thresholds that apply to the game of chance are associated with different RTPs); and
wherein the processor is programmed to adjust the RTP percentage to a level less than the RTP threshold by modifying at least one parameter of the skill-based activity and/or the prize awarded for winning the game by adjusting difficulty of the skill-based activity (wherein the location of the activating bumpers are explained as being associated with requiring higher or lower levels of skills [0033, 0071, 0081]).

In Reference to Claims 37 and 49 
DeWaal discloses a randomness of occurrence of the skill-based activity based on in the skill-based activity there are a plurality of individually activatable components of which the activation is randomly decided by the state of play by the player [0026].
In Reference to Claims 38 
DeWaal discloses prizes awarded for skill-based activity [0052, 0061].

In Reference to Claims 39, 58 and 59 
DeWaal discloses that randomness is adjusted along with said skill (above) resulting in a different RTP to the player [0088].

In Reference to Claims 40, 50, and 60 
DeWaal discloses a bonus game resulting from a game of chance from a reel in the slot game [0063, 0064].

In Reference to Claims 41 
Examiner construes this limitation broadly such that the prize is associated with a skill based game but not the result of the skill-based games such that in DeWaal there are prizes and paytables in the game of chance [0102] that are associated with the game of skill.  In these paytables there are a plurality of prizes (first and second paytables [0102].  These first and second paytables are each related to activation of different activation bumpers which is programming that varies with the statee of game play resulting in a different adjustments to the RTP.

In Reference to Claims 44, 53, and 63 
As Examiner best understands this element, DeWaal presents a game of chance of a slot reel game [0063] wherein specific reels are actually activated by skill to activate the bonus bumper where the spinning of the previous reels are in response  to a specified outcome i.e.g., that the reels are activated [0063].

In Reference to Claims 42-43, 45, 51-52, 54, 61-62, and 64 
DeWaal discloses use of player touchscreens [0119].

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 35, 47, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeWaal in view of U.S. Pat. Pub. No. 2009/0270170 to Patton.
	DeWaal discloses identifying the player [0122], an associated skill level [0071], strong playing {previous games} resulting in tracking past performance of activations achieving a threshold [0091] and of a player loyalty program [0152].  Yet, DeWall is not explicit that the skill levels are more formally assessed.
Patton teaches of games involving skill in which a player skill level is calculated and used to adjust awards e.g., to modify play and rewards such as in affecting a particular geography for a player to navigate through [0121].
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would look to Patton to modify the affect skill level can have on the placement of the activating triggers for various skill levels and adjust rewards accordingly resulting in different returns to players based on the calculated skill level.
The Courts have held that applying a known technique to a known device ready for improvement to yield predictable results is indicia of obviousness.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715